                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


IN RE:
                                                        Case No. 3:17-bk-04932
STEPHEN JETTON TAYLOR,                                  Chapter 13
                                                        Judge Walker
     Debtor.


STEPHEN JETTON TAYLOR,

     Plaintiff,

v.                                                      Adversary No. 3:18-ap-90060

LOANCARE,

     Defendant.

                                                    
                  LOANCARE, LLC’S MOTION FOR SUMMARY JUDGMENT

         COME NOW, LoanCare, LLC (“LoanCare”) and hereby moves this Court for summary

 judgment in its favor pursuant to Fed. R. Civ. P. 56 on the basis that there are no undisputed facts

 and that LoanCare is entitled to judgment as a matter of law. In support of this Motion, LoanCare

 relies upon its Statement of Undisputed Facts and Memorandum of Law, filed

 contemporaneously with this Motion.

         WHEREFORE, LoanCare prays for relief as follows:

         a) That this Court grant judgment as a matter of law to LoanCare; and

         b) For any other relief that this Court deems just as proper.




                                                  1
  
Case 3:18-ap-90060        Doc 20    Filed 04/22/19 Entered 04/22/19 15:07:11             Desc Main
                                    Document     Page 1 of 2
       Respectfully submitted, this 22nd day of April, 2019.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (BPR # 31643)
                                                    RUBIN LUBLIN TN, PLLC
                                                    3145 Avalon Ridge Place, Suite 100
                                                    Peachtree Corners, GA 30071
                                                    (678) 281-2730 (Telephone)
                                                    (404) 921-9016 (Facsimile)
                                                    bchaness@rubinlublin.com

                                                    Attorney for LoanCare, LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of April, 2019, I caused a copy of the within and

foregoing to be filed by CM/ECF, which will serve notice on all parties.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (BPR # 31643)


 




                                                2
 
Case 3:18-ap-90060      Doc 20    Filed 04/22/19 Entered 04/22/19 15:07:11         Desc Main
                                  Document     Page 2 of 2
